KRUEGER, Judge.
Appellant was convicted of the offense of aggravated assault, and his punishment *362was ass'essed at confinement in the county-jail for a term of nine months and a fine of $300.
The record before us is without a statement of facts or bills of exception. There are, however, a number of objections to the court’s charge, but, in the absence of a statement of facts, we cannot properly appraise the same. The indictment seems to be regular and in due form. Hence no reversible error is perceived.
The judgment of the trial court is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.
MORROW, P. J., absent.